ICJ_178_ApplicationGenocideConvention_GMB_MMR_2022-07-22_JUD_01_NA_02_EN.txt.                                     DECLARATION OF JUDGE AD HOC KRESS

       Representation of Myanmar  The Gambia’s standing  Point of terminology 
The Gambia as a “non-injured State” or as an “injured State”  Concept of préjudice juridique 
Similarity of the present case with the case concerning Questions relating to the Obligation to
Prosecute or Extradite (Belgium v. Senegal)  No need to demonstrate the existence of a separate
individual legal interest in order to establish the standing of a contracting State to the Genocide
Convention to invoke before the Court the collective interest underlying the relevant obligations of
that Convention  Question of the adoption of countermeasures in the case of a violation of an
obligation erga omnes (partes) not before the Court in the present case  Distinction between the
jurisdictional requirement of State consent to jurisdiction and the admissibility requirement of
standing in the case of obligations erga omnes (partes) works both ways  Inapplicability of the
requirement of the nationality of claims in the case of obligations erga omnes (partes)  Bangladesh
as a “specially affected State” vel non  Inability of Bangladesh in the present case to dispose
completely of the collective interest protected by the Genocide Convention  No need for use of the
term actio popularis  Possible need for a balance between the protection of community interests
and the risk of proliferation of disputes  Need to show particular sensitivity with a view to ensuring
procedural fairness for all parties to proceedings in which the protection of community interests is
invoked.


                                                   I. INTRODUCTION

       1. I voted in favour of all the points contained in operative paragraph 115 of the Judgment.
I also concur with the essence of the Court’s reasoning. In the following declaration, I shall first
make a few observations regarding the change in Myanmar’s representation during these
proceedings. I shall then elaborate on the Court’s reasoning with respect to The Gambia’s standing.
This will be done in the spirit of contributing to the transparency of judicial reasoning regarding a
legal issue which lies at the intersection of procedure and substance and which is of considerable
importance 1.


                   II. MYANMAR’S REPRESENTATION IN THE PRESENT PROCEEDINGS

      2. In paragraph 8 of the Judgment, the Court notes that Myanmar replaced H.E. Ms Aung San
Suu Kyi as Agent and H.E. Mr. Kyaw Tint Swe as Alternate Agent. The Judgment, however, does
not describe the factual background of this replacement. The change in Myanmar’s representation
during these proceedings was, in fact, one of the consequences of events that took place after the
declaration of the state of emergency by the armed forces of Myanmar.


       3. These events caused grave concern in the international community. On 4 February 2021,
the Members of the United Nations Security Council “expressed deep concern at the declaration of
the state of emergency imposed in Myanmar by the military on 1 February and the arbitrary detention
of members of the Government, including State Counsellor Aung San Suu Kyi and President Win




        1 On the particular significance of the transparency of reasoning in contexts of the present kind, see A. Nollkaemper,

“International Adjudication of Global Public Goods: The Intersection of Substance and Procedure”, The European Journal
of International Law (EJIL), Vol. 23, 2012, p. 790.

                                                      -2-

Myint and others” and “called for the immediate release of all those detained” 2. This call was
reiterated in a statement made by the President of the Security Council on 10 March 2021 3.

      In resolution 75/287, adopted on 18 June 2021, the General Assembly of the United Nations,

             “[e]xpressing grave concern about the declaration of the state of emergency by
      the Myanmar armed forces on 1 February 2021 and subsequent actions taken against
      the elected civilian Government, which also impact regional stability, and stressing its
      continued call upon Myanmar to act in accordance with the principle of adherence to
      the rule of law, good governance, the principles of democracy and constitutional
      government, respect for fundamental freedoms and the promotion and protection of
      human rights, as also provided for in the Charter of the Association of Southeast Asian
      Nations,

             ................................................................

             [e]xpressing deep concern about the arbitrary detention and arrest of
      President Win Myint, State Counsellor Aung San Suu Kyi, and other government
      officials and politicians, human rights defenders, journalists, civil society members,
      foreign experts and others,

             [s]trongly condemning the use of lethal force and violence, which has led to
      injuries and fatalities in many cases, against peaceful demonstrators, as well as members
      of civil society, women, youth, children and others, expressing deep concern at
      restrictions on medical personnel, civil society, labour union members, journalists and
      media workers, and people who protect and promote human rights, and calling for the
      immediate release of all those detained arbitrarily,

             ................................................................

             1. [c]all[ed] upon the Myanmar armed forces to respect the will of the people as
      freely expressed by the results of the general election of 8 November 2020, to end the
      state of emergency, to respect all human rights of all the people of Myanmar and to
      allow the sustained democratic transition of Myanmar, including the opening of the
      democratically elected parliament and by working towards bringing all national
      institutions, including the armed forces, under a fully inclusive civilian Government that
      is representative of the will of the people;

             2. [a]lso call[ed] upon the Myanmar armed forces to immediately and
      unconditionally release President Win Myint, State Counsellor Aung San Suu Kyi and
      other government officials and politicians and all those who have been arbitrarily
      detained, charged or arrested, including to ensure their rightful access to justice, and to
      engage and support the Association of Southeast Asian Nations constructively with a
      view to realizing an inclusive and peaceful dialogue among all stakeholders through a
      political process led and owned by the people of Myanmar to restore democratic
      governance”.


       4. At the opening of the oral pleadings on 21 February 2022, the President of the Court
observed that “the parties to a contentious case before the Court are States, not particular
governments”. She added that “[t]he Court’s judgments and its provisional measures orders bind the
States that are parties to a case” (CR 2022/1, p. 11). While I take no issue with this statement, I note

      2 Security Council Press Statement on Situation in Myanmar, 4 Feb. 2021, UN press release SC/14430.

      3 UN doc. S/PRST/2021/5.

                                                       -3-

that it fails to explain the grounds that led the Court to act upon the replacement described in
paragraph 8 of the Judgment. That lack of explanation could give the impression that the replacement
was a matter of course. This, however, was not the case, as can be seen, for example, from the fact
that on 1 February 2022 the “National Unity Government” announced that it had appointed
H. E. U Kyaw Moe Tun, the Permanent Representative of Myanmar to the United Nations in
New York, as the Agent of Myanmar in the case 4. Nor was the replacement self-explanatory from a
legal perspective, as the laconic formulation of paragraph 8 of the Judgment might suggest; this is
perhaps most immediately apparent from the wording of the sixth preambular paragraph and the
second operative paragraph of above-mentioned General Assembly resolution 75/287.


       5. In my opinion, under such circumstances, for the Court to proceed in the way that it did is
less than satisfactory. On a more general level, I have been left wondering whether it might be
appropriate for the Court to reflect on how it deals with factual and legal difficulties in identifying
the government of a given State for the purposes of representation in proceedings before the Court,
with a view to exploring possible improvements in this regard in the future.


                                       III. THE GAMBIA’S STANDING

       6. In paragraphs 106 to 113 of the Judgment, the Court applies the concept of obligation erga
omnes partes to the relevant obligations of the Genocide Convention in order to explain
The Gambia’s standing in the case. Here too, I agree with the essence of the Court’s reasoning.
However, in view of the considerable significance of this aspect of the Judgment, I wish to elaborate
on it a little further.


                                          1. A point of terminology

       7. I shall begin with a point of terminology. In the present case, The Gambia alleges the
violation of an obligation erga omnes partes, but it does not claim to have been specially affected by
that violation. While Myanmar refers to The Gambia as a non-injured State (CR 2022/1, p. 28,
paras. 7-8 (Talmon)), The Gambia describes itself as an injured (though not specially injured) State
(Written Observations of The Gambia on the Preliminary Objections Raised by Myanmar
(hereinafter “Written Observations of The Gambia”), paras. 3.9 and 3.52). In order to better
understand the Parties’ divergent uses of the term “injured State”, it is helpful to refer to the
International Law Commission’s Articles on Responsibility of States for Internationally Wrongful
Acts (hereinafter the “ILC Articles on State Responsibility”). Articles 42 and 48 of the ILC Articles
on State Responsibility distinguish between an “injured State”, on the one hand, and a “State other
than an injured State” which is entitled to invoke the responsibility of another State resulting from
that State’s violation of an obligation erga omnes (partes), on the other.


       8. Myanmar’s qualification of The Gambia as a “non-injured” State is in line with the ILC’s
use of that term: pursuant to the ILC Articles on State Responsibility, The Gambia is a non-injured
State because the obligations whose breach it invokes do not fall under any of the cases listed in
Article 42 of those Articles, and, in particular, because The Gambia is not specially affected within
the meaning of Article 42 (b) (i).


       9. For The Gambia, however, the violation of an obligation erga omnes partes “necessarily
injures omnes partes” (Written Observations of The Gambia, para. 3.9). The Gambia thus

       4 Announcement (2/2022) – Myanmar withdraws all preliminary objections to the International Court of Justice

hearing on the genocide case, 1 Feb. 2022, available at https://gov.nugmyanmar.org/2022/02/01/announcement-2-2022-
myanmar-withdraws-all-preliminary-objections-to-the-international-court-of-justice-hearing-on-the-genocide-case/.

                                                             -4-

understands the concept of injury as encompassing injury in a purely normative sense. This wider
understanding of the concept of injury was also mentioned during the ILC’s work on State
responsibility. The reasons in support of accepting the notion of préjudice juridique are perhaps most
clearly articulated in a study published by Brigitte Stern soon after the adoption of the ILC Articles
on State Responsibility. In a similar way to The Gambia in the present proceedings, Stern maintains
the following:

              “Il nous paraît à tout le moins curieux que certains Etats puissent invoquer la
        responsabilité d’un Etat s’ils ne sont pas lésés. Si un Etat est bénéficiaire d’une
        obligation qui a été violée, je ne vois pas comment on pourrait considérer qu’il n’est pas
        un Etat lésé.” 5


       10. In its jurisprudence to date, the Court has not adopted the ILC’s distinction between an
“injured State” and a “State other than an injured State” which is entitled to invoke the responsibility
of another State resulting from that State’s violation of an obligation erga omnes (partes). It has
instead extended the concept of “legal interest” to instances in which the interest of the State
concerned derives exclusively from the common (or collective) interest in compliance with an
obligation erga omnes partes (Questions relating to the Obligation to Prosecute or Extradite
(Belgium v. Senegal), Judgment, I.C.J. Reports 2012 (II), p. 449, para. 68) 6. Stern has usefully stated
the following about an understanding of the term “legal interest” which extends to all instances
covered by Articles 42 and 48 of the ILC Articles on State Responsibility: “Simplement, l’intérêt
juridique des uns n’est pas le même que l’intérêt juridique des autres : dans un cas il s’agit de l’intérêt
juridique à ce que ses droits ne soient pas violés, dans l’autre de l’intérêt juridique à ce que le droit
soit respecté.” 7


       11. In the present Judgment, the Court’s use of terms is in keeping with its previous
jurisprudence: it has still not adopted the ILC’s distinction between an “injured State” and a “State
other than an injured State” which is entitled to invoke the responsibility of another State resulting
from that State’s violation of an obligation erga omnes (partes); in fact, it has refrained from using
the concept of “injured State” at all (see paragraph 106 of the Judgment). This approach is not only
sensible for reasons of judicial economy. It is also welcome because the Court’s use of the term
“legal interest” in a broader sense conveys the community dimension of the concept of obligation
erga omnes (partes), and does so in essentially the same way as the concept of préjudice juridique.
In the words of Stern,

        “reconnaître le préjudice juridique aurait été une avancée encore plus significative vers
        une vision communautaire que l’approche qui a été retenue, les Etats n’ayant pas
        seulement le droit d’agir au nom de la communauté internationale, mais agissant en leur
        nom propre comme fondamentalement concernés par le devenir de la collectivité,
        c’est-à-dire concernés dans leurs intérêts juridiques du fait de leur participation intime



        5 B. Stern, “Et si on utilisait la notion de préjudice juridique ? Retour sur une notion délaissée à l’occasion de la fin

des travaux de la C.D.I. sur la responsabilité des Etats”, Annuaire français de droit international (AFDI), Vol. 47, 2001,
p. 24.
         6 The ILC explicitly recognizes the difference between the Court’s use of the term “legal interest” and its own use

of that term in paragraph 2 of its commentary on draft Article 48:
                 “Although the Court [in the Barcelona Traction case] noted that ‘all States can be held to have a
        legal interest in’ the fulfilment of these rights, article 48 refrains from qualifying the position of the States
        identified in article 48, for example by referring to them as ‘interested States’. The term ‘legal interest’
        would not permit a distinction between articles 42 and 48, as injured States in the sense of article 42 also
        have legal interests.” (Yearbook of the International Law Commission (YILC), 2001, Vol. II, Part 2, p. 126.)
        7 B. Stern, op. cit., p. 24.

                                                          -5-

       à la communauté internationale, par toute violation d’une norme essentielle pour cette
       communauté” 8.


                 2. A few reflections on the concept of obligation erga omnes (partes)
                                 and its application in the present case

       12. I shall now turn from terminology to the substance of the matter. One argument put forward
by Myanmar in order to deny The Gambia’s standing consists in attempting to make a distinction
between the “common” interest in the accomplishment of the high purposes of the Genocide
Convention, on the one hand, and the “individual legal interest” of every State party in compliance
with the relevant obligations under the Convention, on the other (CR 2022/1, pp. 28-29, paras. 8-13
(Talmon)). The Court responds to this argument in paragraph 108 of the Judgment and, in doing so,
relies on its ruling in the case concerning Questions relating to the Obligation to Prosecute or
Extradite (Belgium v. Senegal) (Judgment, I.C.J. Reports 2012 (II), p. 449, para. 68).


       13. Indeed, Myanmar is unsuccessful in its attempts to distinguish between the present case
and the one between Belgium and Senegal for the purposes of the present proceedings. While it is
true, as argued by Myanmar, that the content of the obligation at issue in the Belgium v. Senegal case
is different to that of the obligation in question in the present case (CR 2022/1, p. 36, para. 49
(Talmon)), this has no bearing: in their crucial respect  the structure of the legal relationship that
they establish  the obligations in question do not differ in any meaningful way. Both have been
established in the pursuit of a common (or collective) interest and may thus be called collective
obligations. And, contrary to Myanmar’s assertions (Preliminary Objections of the Republic of the
Union of Myanmar (hereinafter “Preliminary Objections of Myanmar”), para. 242), the Court’s
Judgment in Belgium v. Senegal cannot be set aside because Belgium also claimed to have a special
interest, as the Court recalls in paragraph 107 of the present Judgment. Indeed, the Court explicitly
stated in its Judgment in the Belgium v. Senegal case that the question whether Belgium had such a
special interest was immaterial to its determination (Questions relating to the Obligation to Prosecute
or Extradite (Belgium v. Senegal), Judgment, I.C.J. Reports 2012 (II), p. 450, para. 70).


       14. In addition, to distinguish between “common interest” and “individual interest” in the way
the Court was asked to do by Myanmar would be to fail to take due account of the fact that the
international community is not fully institutionalized and that, as a result, individual States have an
important function in allowing the “common interest” to be provided with judicial protection 9. As
Brigitte Stern has astutely observed:

              “Si l’on reconnaît en effet l’existence d’intérêts collectifs en l’absence de
       personnification de la communauté internationale, il est possible de considérer que
       chacun de ses éléments constitutifs de base  à savoir chacun des Etats qui composent
       cette communauté  est dépositaire de ces intérêts collectifs et comptable de leur
       respect par tous les autres Etats. Après tout, on parle d’obligations erga omnes et non
       d’obligations erga totum !” 10


       15. States may of course decide not to vest the attainment or preservation of a common interest
with judicial protection when drafting a convention to one of those ends. But such a decision cannot

       8 B. Stern, op. cit., p. 29; emphasis added.

        9 Reference may be made here to G. Scelle’s early idea of a dédoublement fonctionnel of the State organ in charge;

G. Scelle, “Règles générales du droit de la paix”, Collected Courses of the Hague Academy of International Law, Vol. 46,
1933-IV, p. 358.
       10 B. Stern, op. cit., p. 16.

                                                        -6-

be presumed. Once it has been determined that an obligation has been established in pursuit of a
common interest, such as that laid down by the Genocide Convention, there is thus no need to
demonstrate, on the basis of additional considerations, the existence of a separate “individual legal
interest” in order to justify standing before the Court. On the contrary, the standing of each
contracting State to invoke before the Court a common interest such as that established by the
Genocide Convention must be presumed, unless the provisions of the relevant convention indicate
otherwise. The approach to the question of standing that the Court chose to adopt in its
1966 Judgment in the South West Africa cases is understood by one learned observer to amount to a
“presumption against the existence of treaty-based enforcement rights irrespective of individual
injury” 11. If such an overly broad presumption is indeed the judicial message of the Court’s
1966 Judgment in the South West Africa cases, the present Judgment further consolidates the Court’s
subsequent departure from the stance it adopted in 1966.


       16. This is not to say  and the Court refrains from so saying in paragraph 108 of the
Judgment with its use of the word “relevant”  that once it has been established that a convention
was concluded to serve a common interest, it follows that each and every obligation contained therein
necessarily constitutes an obligation erga omnes partes. In view of the fact that the obligations said
by The Gambia to have been violated by Myanmar are central to the fulfilment of the common
interest underlying the Genocide Convention, the Court was not required to consider the question
whether it might be justified to deny the erga omnes partes character of an obligation that is markedly
peripheral to the fulfilment of a convention’s common interest. In particular, the Court did not have
to address the question raised by Myanmar (CR 2022/1, p. 30, para. 22 (Talmon)) as to whether the
obligation to provide effective penalties for persons guilty of genocide enshrined in Article V of the
Genocide Convention possesses an erga omnes partes character. However, it must be added here that
the question as to whether any obligation enshrined in the Genocide Convention could be devoid of
an erga omnes partes character should be approached with great caution.


       17. In order to establish The Gambia’s standing in the present case, the Court was also not
required to elaborate in more detail on what it takes for an obligation, enshrined in a convention, to
“transcend the sphere of the bilateral relations of the States parties” 12 so as to acquire an erga omnes
partes character. More specifically, it was not necessary for the Court to look more closely at the
concept of “common interest” (or collective interest) as a prerequisite for the presumption mentioned
in paragraph 15 above that an obligation possesses an erga omnes partes character 13. For this specific
purpose, the common interest must extend beyond the shared interest that all States parties have in
the preservation of the legal régime established by a multilateral treaty, because such an interest also
exists in instances of what Judge Simma, writing in his scholarly capacity, has called a “multilateral
treaty bilateral in application” 14. The Court referred to a common interest of this kind in the case
concerning United States Diplomatic and Consular Staff in Tehran (United States of America v. Iran)
(Judgment, I.C.J. Reports 1980, pp. 42-43, para. 92), for example 15. The Court has previously made
it abundantly clear that the Genocide Convention serves a much more pronounced common interest


       11 C. J. Tams, Enforcing Obligations Erga Omnes in International Law, Cambridge, Cambridge University Press

(CUP), 2005, p. 69.
       12 International Law Commission, Draft Articles on Responsibility of States for Internationally Wrongful Acts,

YILC, 2001, Vol. II, Part Two, pp. 126-127, commentary to Article 48, para. 7.
        13 For a helpful typology, see I. Feichtner, “Community Interest”, in: R. Wolfrum (ed.), The Max Planck

Encyclopedia of Public International Law. Volume II, Oxford, Oxford University Press (OUP), 2012, pp. 479-481,
paras. 13-25.
      14 B. Simma, “From Bilateralism to Community Interest in International Law”, Collected Courses of the Hague

Academy of International Law, Vol. 250, 1994, p. 336, para. 92.
       15 P. d’Argent, “Les obligations internationales”, Collected Courses of the Hague Academy of International Law,

Vol. 417, 2021, pp. 61-62, para. 77.

                                                                   -7-

in that it recognizes and protects a fundamentally important common value 16. In particular, the Court
has already affirmed that the Genocide Convention “was manifestly adopted for a purely
humanitarian and civilizing purpose” and that “its object on the one hand is to safeguard the very
existence of certain human groups and on the other to confirm and endorse the most elementary
principles of morality” (Reservations to the Convention on the Prevention and Punishment of the
Crime of Genocide, Advisory Opinion, I.C.J. Reports 1951, p. 23). Moreover, the Court has already
determined that the outlawing of genocide has given rise to obligations not only erga omnes partes
but towards the international community as a whole, i.e. obligations erga omnes (Barcelona Traction,
Light and Power Company, Limited (New Application: 1962) (Belgium v. Spain), Second Phase,
Judgment, I.C.J. Reports 1970, p. 32, paras. 33-34). In this connection, it may be added that the
interest of the international community as a whole is of such weight that the prohibition of genocide
constitutes a peremptory norm of general international law (Armed Activities on the Territory of the
Congo (New Application: 2002) (Democratic Republic of the Congo v. Rwanda), Jurisdiction and
Admissibility, Judgment, I.C.J. Reports 2006, p. 32, para. 64). Beyond this, the commission of
genocide directly engages the criminal responsibility of the individual concerned under customary
international law 17. Hence, the outlawing of genocide, in addition to establishing obligations
incumbent on States towards the international community as a whole, has created obligations for
individuals, compliance with which is sanctioned by virtue of a jus puniendi that serves, once again,
an interest of the international community as a whole. Against this background, the Court was not
required, in the present case, to consider the outer limits of the concept of “common interest” for the
purpose of recognizing obligations erga omnes (partes).


       18. The fact that the Genocide Convention itself opens up a number of different avenues
through which to act in the pursuit of the common interest, and that international law, more broadly,
envisages even more such avenues, is illustrative of the particular weight of the common interest in
question rather than an argument against The Gambia’s standing in the present case. While the
entitlement of a State party to invoke the responsibility of another State party for an alleged violation
of an obligation erga omnes partes under the Genocide Convention is not the only way to act in the
relevant common interest, a State’s entitlement to seek judicial protection before the Court
significantly complements the other avenues through which it may uphold that interest.


             3. The institution of judicial proceedings and the adoption of countermeasures

       19. Another argument put forward by Myanmar to deny The Gambia’s standing consists in
contending that the right to invoke the responsibility of another State must not be confused with the
“fundamentally different” right to enforce such a responsibility “by bringing a case before the Court”
(Preliminary Objections of Myanmar, para. 218). In response to this argument, the Court observes,
in paragraph 108 of the Judgment, that “[r]esponsibility for alleged breach of obligations erga omnes
partes under the Genocide Convention may be invoked through the institution of proceedings before
the Court”. To this, it may be added that Myanmar’s attempts, for the purposes of its argument, to
assimilate the institution of proceedings before the Court to the adoption of countermeasures
(Preliminary Objections of Myanmar, para. 228) is misplaced in view of the clearly distinct character
of these two courses of action. It is true that it is neither uncommon nor wrong to say, as Myanmar
does (ibid., para. 218), that “bringing a case before the Court” constitutes a form of “enforcing” the
international obligation allegedly violated by the respondent State. In the present context, however,
this use of the term “enforcement” in so wide a sense as to encompass adjudication lends itself to
misunderstanding, if the significant differences that exist between adjudication and coercion are not



           16 In this regard, see I. Feichtner, op. cit., p. 481, para. 22.

           17 See United Nations General Assembly resolution 96 (I) of 11 December 1946, entitled “The Crime of Genocide”,

para. 1.

                                                          -8-

highlighted at the same time 18. In this context, it bears emphasizing that the question of the adoption
of countermeasures in the event of a violation of an obligation erga omnes (partes) was not before
the Court in the present case.


                  4. The jurisdictional requirement of consent and the admissibility
                                        requirement of standing

       20. At this juncture of the analysis, it is useful to recall that, according to the Court’s earlier
jurisprudence, the distinction between the jurisdictional requirement of State consent to jurisdiction
and the admissibility requirement of standing also applies in the case of an obligation erga omnes
(partes) (see, for example, Armed Activities on the Territory of the Congo (New Application: 2002)
(Democratic Republic of the Congo v. Rwanda), Jurisdiction and Admissibility, Judgment, I.C.J.
Reports 2006, p. 32, para. 64). This distinction works both ways: just as the existence of obligations
erga omnes partes does not preclude the entering of a reservation to a compromissory clause
contained in a convention, neither does the possibility to enter a reservation to a compromissory
clause contained in a convention preclude the characterization of obligations contained in the same
convention as applying erga omnes partes 19.


       21. In the latter case, the option to enter a reservation simply means that every State party to
the convention concerned is in a position to prevent, by way of a reservation, its responsibility for
the violation of an obligation erga omnes partes being invoked through the institution of proceedings
before the Court, without this in any way contradicting the erga omnes partes nature of the obligation
in question (Questions relating to the Obligation to Prosecute or Extradite (Belgium v. Senegal),
Judgment, I.C.J. Reports 2012 (II), declaration of Judge Donoghue, pp. 588-589, paras. 16-17; but
see Application of the Convention on Prevention and Punishment of the Crime of Genocide
(The Gambia v. Myanmar), Order of 23 January 2020, I.C.J. Reports 2020, separate opinion of
Judge Xue, p. 34, para. 6).


       22. In recognizing The Gambia’s standing, the Judgment does nothing to depart from this
jurisprudence. Therefore, Myanmar’s reference to the Court’s previous observation that “the erga
omnes character of a norm and the rule of consent to jurisdiction are two different things” (East
Timor (Portugal v. Australia), Judgment, I.C.J. Reports 1995, p. 102, para. 29, quoted in
Preliminary Objections of Myanmar, para. 219), while being correct in and of itself, is immaterial to
the question of The Gambia’s standing.


                     5. A few reflections on Myanmar’s reference to paragraph 91
                                          in Barcelona Traction

       23. In paragraph 109 of the Judgment, the Court rightly states that “[f]or the purpose of
institut[ing] . . . proceedings before the Court, a State does not need to demonstrate that any victims
of an alleged breach of obligations erga omnes partes under the Genocide Convention are its
nationals”.




       18 For a similarly broad use of the term “enforcement”, but with due regard for the significant differences between

what he calls “public interest litigation” and “coercive responses”, see C. J. Tams, “Individual States as Guardians of
Community Interests”, in: U. Fastenrath et al. (eds.), From Bilateralism to Community Interest. Essays in Honour of
Judge Bruno Simma, Oxford, OUP, 2011, pp. 382-392.
       19 For a useful exposition of the legal situation, see P. Urs, “Obligations erga omnes and the question of standing

before the International Court of Justice”, Leiden Journal of International Law, Vol. 34 (2), 2021, pp. 518-520.

                                                          -9-

      24. In support of its argument to the contrary, Myanmar refers to the Court’s previous
observation that, “on the universal level, the instruments which embody human rights do not confer
on States the capacity to protect the victims of infringements of such rights irrespective of their
nationality” (Barcelona Traction, Light and Power Company, Limited (New Application: 1962)
(Belgium v. Spain), Second Phase, Judgment, I.C.J. Reports 1970, p. 47, para. 91).


       25. I do not consider this observation in Barcelona Traction to have been worded in a felicitous
manner: because of its broad formulation, it could be construed as suggesting that the human rights
obligations enshrined in universal instruments do not possess an erga omnes partes character. If
interpreted in such a manner, it would, however, be difficult to reconcile this passage in the
Barcelona Traction Judgment with the Court’s earlier pronouncement in the same Judgment that
“the principles and rules concerning the basic rights of the human person” are obligations erga omnes
(ibid., p. 32, paras. 33-34) 20. Moreover, if interpreted in such a manner, the observation in
paragraph 91 of the Barcelona Traction Judgment would be contrary to the position adopted by the
Human Rights Committee of the United Nations in General Comment No. 31, which is worded in
the following terms:

              “While article 2 is couched in terms of the obligations of State Parties towards
       individuals as the right-holders under the Covenant, every State Party has a legal interest
       in the performance by every other State Party of its obligations. This follows from the
       fact that the ‘rules concerning the basic rights of the human person’ are erga omnes
       obligations and that, as indicated in the fourth preambular paragraph of the Covenant,
       there is a United Nations Charter obligation to promote universal respect for, and
       observance of, human rights and fundamental freedoms. Furthermore, the contractual
       dimension of the treaty involves any State Party to a treaty being obligated to every
       other State Party to comply with its undertakings under the treaty. In this connection,
       the Committee reminds States Parties of the desirability of making the declaration
       contemplated in article 41. It further reminds those States Parties already having made
       the declaration of the potential value of availing themselves of the procedure under that
       article. However, the mere fact that a formal interstate mechanism for complaints to the
       Human Rights Committee exists in respect of States Parties that have made the
       declaration under article 41 does not mean that this procedure is the only method by
       which States Parties can assert their interest in the performance of other States Parties.
       On the contrary, the article 41 procedure should be seen as supplementary to, not
       diminishing of, States Parties’ interest in each others’ discharge of their obligations.
       Accordingly, the Committee commends to States Parties the view that violations of
       Covenant rights by any State Party deserve their attention. To draw attention to possible
       breaches of Covenant obligations by other States Parties and to call on them to comply
       with their Covenant obligations should, far from being regarded as an unfriendly act, be
       considered as a reflection of legitimate community interest.” 21

Paragraph 91 of the Barcelona Traction Judgment should therefore not be interpreted so as to deny
the possibility that human rights obligations enshrined in universal instruments possess an erga
omnes partes character. Instead, it should be understood as an imperfectly worded reference to the
limitations that exist under certain universal human rights instruments with a view to the possibility




       20 B. Bollecker-Stern, Le préjudice dans la théorie de la responsabilité internationale, Paris, Editions A. Pedone,

1973, pp. 85-87.
       21 General Comment No. 31 (80), The Nature of the General Legal Obligation Imposed on States Parties to the

Covenant, adopted on 29 March 2004, 2187th meeting, UN doc. CCPR/C/21/Rev.1/Add.13, 26 May 2004, pp. 1-2, para. 2.

                                                            - 10 -

of instituting judicial proceedings for an alleged violation 22. When viewed in this way, it becomes
clear that Myanmar’s reference to paragraph 91 of the Barcelona Traction Judgment fails to
appreciate that the Genocide Convention is different from two of the main universal instruments to
which the Court alludes  namely, the International Covenant on Economic, Social and Cultural
Rights and the International Covenant on Civil and Political Rights  in at least one important
respect. Article IX of the Genocide Convention provides for a compromissory clause. For this reason,
the Genocide Convention is, for the purposes identified by Myanmar, much more comparable, as
regards the inapplicability of the nationality of claims rule, with the regional human rights instrument
explicitly mentioned by the Court in the Barcelona Traction case:

               “It is therefore still on the regional level that a solution to this problem has had to
        be sought; thus, within the Council of Europe, of which Spain is not a member, the
        problem of admissibility encountered by the claim in the present case has been resolved
        by the European Convention on Human Rights, which entitles each State which is a
        party to the Convention to lodge a complaint against any other contracting State for
        violation of the Convention, irrespective of the nationality of the victim.” (Barcelona
        Traction, Light and Power Company, Limited (New Application: 1962) (Belgium v.
        Spain), Second Phase, Judgment, I.C.J. Reports 1970, p. 47, para. 91.)

It should be noted in passing that, with respect to the human rights obligations enshrined in the
European Convention on Human Rights, Henri Rolin spoke of obligations erga omnes as early
as 1956 23.


      6. A few reflections on paragraph 113 of the Judgment (Myanmar’s argument based
             on Bangladesh’s reservation to Article IX of the Genocide Convention)

       26. With respect to Myanmar’s argument based on Bangladesh’s reservation to Article IX of
the Genocide Convention, the Court observes in paragraph 113 of the Judgment that Bangladesh has
faced a large influx of refugees. The Court goes on to say the following: “However, this fact does
not affect the right of all other Contracting Parties to assert the common interest in compliance with
the obligations erga omnes partes under the Convention and therefore does not preclude
The Gambia’s standing in the present case.” This sentence is as correct as it is condensed.


        27. There are three possible explanations for this sentence. The first is that Bangladesh, despite
having faced a large influx of refugees, does not have a special legal interest entitling it to invoke
Myanmar’s responsibility for alleged violations of the Genocide Convention and that any question
of Bangladesh’s standing taking priority over the standing of The Gambia thus does not arise. The
second possible explanation is that Bangladesh does have a special legal interest but that
The Gambia’s standing is not dependent on that of Bangladesh. The third possible explanation is a
cumulation of the previous two, i.e. that Bangladesh does not have a special legal interest but, even
if it did, The Gambia’s standing would not be dependent on that of Bangladesh. The Judgment is
silent in respect of these three possible explanations. However, since I deem the legal questions
concerned to be important, I wish to offer my views on them.




         22 F. Voeffray, L’actio popularis ou la défense de l’intérêt collectif devant les juridictions internationales, Paris,

Presses universitaires de France (PUF), 2004, pp. 77-78; in the same sense, see “Fragmentation of international law:
difficulties arising from the diversification and expansion of international law”, Report of the Study Group of the
International Law Commission, finalized by Mr. Martti Koskenniemi, 13 April 2006, UN doc. A/CN.4/L.682 and Add.1,
YILC, 2006, Vol. II (2: Addendum), p. 82, paras. 399-400.
        23 H. Rolin, “Le rôle du requérant dans la procédure prévue par la Commission européenne des droits de l’Homme”,

Revue hellénique de droit international, Vol. 9, 1956, p. 8.

                                                             - 11 -

       28. When addressing the question as to whether Bangladesh has a special legal interest
entitling it to invoke Myanmar’s responsibility for alleged violations of the Genocide Convention, it
is useful to consider the concept of “specially affected State”, even though the Court does not make
use of it in the present Judgment. Judge Simma, once stated in respect of Article 60, paragraph 2 (a),
of the Vienna Convention on the Law of Treaties — where this concept appears — that “the use of
the term ‘a party specially affected by the breach’ gives rise to very intricate problems that were
taken up again by the International Law Commission in the course of its work on State
responsibility” 24. Indeed, the intricacies that arise in applying the above-mentioned term in the
present case reveal themselves on a closer reading of the ILC’s commentary on the concept of
“specially affected State” within the meaning of Article 42 (b) (i) of the ILC Articles on State
Responsibility. The ILC has the following to say about the meaning of the concept of “specially
affected State”:

             “Like article 60, paragraph 2 (b), of the 1969 Vienna Convention,
       subparagraph (b) (i) does not define the nature or extent of the special impact that a
       State must have sustained in order to be considered ‘injured’. This will have to be
       assessed on a case-by-case basis, having regard to the object and purpose of the primary
       obligation breached and the facts of each case. For a State to be considered injured, it
       must be affected by the breach in a way which distinguishes it from the generality of
       other States to which the obligation is owed.” 25

The references in this citation to the factual circumstances of the individual case are of fairly little
assistance when there is no criterion guiding the identification of the relevant factual circumstances.
The one criterion that the ILC does offer is that of “the object and purpose of the primary obligation
breached”, and this is indeed a helpful criterion. If applied to the present case, it gives rise to the
question whether the influx of refugees into Bangladesh is a consequence of the type that the
prohibition of genocide is specifically intended to prevent. One can also put the same question in
slightly different terms: does the flight of large numbers of human beings under genocidal attack to
a particular State turn that asylum State into a direct victim of genocide? The answer is far from
obvious. If the object and purpose of the prohibition of genocide is simply to prevent protected groups
of human beings from being destroyed, then the answer has to be in the negative. In that event, only
those groups and the human beings composing them could be direct victims of genocide 26. But what
if one were to go further and say that the protection of the sovereign interest of States, especially
those bordering the State where genocide is being committed, not to be confronted with the
humanitarian need caused by the influx of a large number of refugees is also an object and purpose
of the prohibition of genocide 27? In that event, Bangladesh would have to be considered a direct
victim and hence a State specially affected by Myanmar’s alleged genocide. This is a step I am very
reluctant to take given the Court’s previous ruling that the Genocide Convention “was adopted for a
purely humanitarian and civilizing purpose” and that “[i]n such a convention the contracting States
do not have any interests of their own” (Reservations to the Convention on the Prevention and
Punishment of the Crime of Genocide, Advisory Opinion, I.C.J. Reports 1951, p. 23; emphasis




       24 B. Simma, op. cit., p. 350, para. 101.

       25 YILC, 2001, Vol. II, Part Two, p. 119, para. 12.

       26 For the proposition that “not every obligation in the collective interest will have a primary victim”, see
J. Crawford, State Responsibility: The General Part, Cambridge, CUP, 2013, p. 546.
       27 One could also ask the question, not relevant here, whether in a case where a State commits genocide to the

detriment of a protected group of persons with foreign nationality, the national State of the targeted group should be
considered a direct victim of the genocide, in addition to the targeted group itself and the human beings composing it.

                                                            - 12 -

added) 28. I therefore harbour considerable doubt as to whether Bangladesh should be considered a
“specially affected State” within the meaning of Article 42 (b) (i) of the ILC Articles on State
Responsibility. For the same reasons, I am doubtful as to whether Bangladesh — to use to the
terminology of the Judgment — has a special legal interest in invoking Myanmar’s responsibility for
an alleged genocide.


       29. Yet even if Bangladesh had such a special legal interest as a consequence of the influx of
refugees to that country, in my view, this would not make The Gambia’s standing in the present case
dependent on that of Bangladesh, and it is ultimately on the basis of this consideration that I agree
with the conclusion set out by the Court in paragraph 113 of the Judgment. In the event of a violation
of an obligation erga omnes (partes), it is, in my view, generally doubtful whether a State with a
special legal interest — or, to use the terminology contained in Article 42 (b) (i) of the ILC Articles
on State Responsibility, a specially affected State — could ever, on its own, dispose of the relevant
collective interest completely 29. The present case, however, does not call for a statement of such
generality. This is because there are two different categories of obligations erga omnes (partes) 30.
The first kind of obligations erga omnes (partes) are characterized by the fact that the collective
interest at stake is mediated through the special legal interest of at least one State. The prohibition of
the use of force is one example of this type of obligation erga omnes (partes) 31. In the event of a
breach of this obligation, the collective interest comes into play through the violation of the special
legal interest of at least one direct victim State. In this case, it is not completely misplaced to raise
the question whether the State with the relevant special legal interest might be in a position to dispose
of the relevant common interest completely. Yet this has no bearing in the present case. Indeed, the
obligation erga omnes partes at issue here is of a different kind: in the case of the prohibition of
genocide, the collective interest in the existence of the protected group under genocidal attack and
the human beings composing that group is not mediated through the special legal interest of any
State. Thus no State is in a position to dispose of the relevant collective interest completely. For this
last reason alone, The Gambia’s standing in the present case is not dependent on that of Bangladesh.




        28 I should perhaps underline that the hesitation that I have just expressed concerns only the question whether one

or more States facing a large influx of refugees as a result of the commission of genocide is hereby specially affected by
the breach of the prohibition of genocide. It is a different question, and one not to be addressed here, whether States that
face a large influx of refugees as a result of the commission of genocide by another State may be in a position to invoke
that State’s responsibility for the breach of another international obligation in order to claim reparation from that State and
recover the costs incurred in connection with its reception of and care for the human beings concerned. This latter question
has received some useful attention in the international legal doctrine; see, for example, C. Tomuschat, “State Responsibility
and the Country of Origin”, in: V. Gowlland-Debbas (ed.), The Problem of Refugees in the Light of Contemporary
International Legal Issues, The Hague, Martinus Nijhoff Publishers, 1996, pp. 71-71; W. Czapliński and P. Šturma,
“La responsabilité des Etats pour les flux de réfugiés provoqués par eux”, AFDI, Vol. 40, 1994, pp. 160-162; H.R. Garry,
“The Right to Compensation and Refugee Flows: A Preventative Mechanism in International Law?”, International Journal
of Refugee Law, Vol. 10, 1998, pp. 103-106; L. T. Lee, “The Right to Compensation: Refugees and Countries of Asylum”,
The American Journal of International Law (AJIL), Vol. 80, 1986, pp. 553-560. It may be added that a similar distinction
must be borne in mind with respect to the situation mentioned in the preceding footnote, where a State commits genocide
to the detriment of a protected group of persons with foreign nationality. If one did not consider the national State of the
targeted group to be a direct victim of the genocide, in addition to the group itself and the human beings composing it, this
would not prevent the national State invoking, through the exercise of diplomatic protection, the other State’s responsibility
for the mistreatment of aliens.
        29 See also G. Gaja, “The Protection of General Interests in the International Community: General Course on Public

International Law (2011)”, Collected Courses of the Hague Academy of International Law, Vol. 364, 2012, p. 104;
Pok Yin S. Chow, “On Obligations Erga Omnes Partes”, Georgetown Journal of International Law, Vol. 52, 2021, p. 501.
        30 Not infrequently, reference is made to a third category of obligations erga omnes (partes), the relevant obligations

being called “interdependent”. This type of obligation erga omnes (partes) cannot by definition give rise to the question of
priority because, in the case of a violation, all States to which the obligation is owed are affected in a material sense. For a
more detailed analysis of this type of international obligation, see P. d’Argent, op. cit., pp. 82-84.
        31 J. Crawford, op. cit., p. 546.

                                                            - 13 -

       30. In light of the foregoing, the Court was right to conclude in paragraph 113 of the Judgment
that it need not decide whether Bangladesh’s reservation to the Court’s jurisdiction may be
assimilated to a waiver of a relevant claim, a question I would be strongly inclined to answer in the
negative. There was even less need for the Court to decide whether a waiver of responsibility is even
possible in the case of a violation of a rule of peremptory character 32.


           7. In response to Myanmar’s concerns regarding possible wider ramifications
                      of admitting The Gambia’s standing in the present case

       31. In its submissions, Myanmar also voiced concern with respect to the possible wider
ramifications of granting The Gambia standing in the present case. It spoke of the danger of
“a potentially unmanageable proliferation of disputes” that would result from the Court’s admission
of what Myanmar has termed The Gambia’s “naked form of actio popularis” (Preliminary
Objections of Myanmar, para. 214). Myanmar also pointed to possible unfortunate procedural
consequences, emphasizing, in particular, the possibility, as a result of the inter partes effect of the
res judicata principle pursuant to Article 59 of the Statute of the Court, of repeated applications being
brought against the same State (ibid., paras. 344-347).


(a) On the term actio popularis

       32. As a matter of terminology, I note Myanmar’s reference to the concept of actio popularis.
The Court mentioned this term in a well-known dictum contained in paragraph 88 of its Judgment in
the South West Africa cases (Ethiopia v. South Africa; Liberia v. South Africa) (Judgment,
I.C.J. Reports 1966, p. 47, para. 88) and, not infrequently, the concept is also used by academic
writers in connection with the institution of judicial proceedings relating to the alleged violation of
an obligation erga omnes (partes) 33. Indeed, it is not far-fetched and may even be useful to consider
the Roman law acquis with respect to actiones popularis 34 when it comes to the question of the
institution of judicial proceedings for the alleged violation of an obligation erga omnes (partes) 35. It
has, however, also been observed that it is difficult to identify one overarching principle governing
the different actiones popularis under Roman law36 and it has been questioned whether the institution
of judicial proceedings for the alleged violation of an obligation erga omnes (partes) reflects any
such principle strongly enough so as to justify the use of the term in that context 37. In this situation,
the Court should remain cautious about using the term actio popularis in connection with the

        32 On this question, see YILC, 1966, Vol. II, p. 240, para. 5; C. J. Tams, “Waiver, Acquiescence and Extinctive

Prescription”, in: J. Crawford, A. Pellet and S. Olleson (eds.), The Law of International Responsibility, Oxford, OUP, 2010,
p. 1042.
        33 For just a few examples, see F. Ahmadov, The Right of Actio Popularis before International Courts and

Tribunals, Leiden/Boston, Brill/Nijhoff, 2018, pp. 199-201; G. Gaja, op. cit., pp. 110-112; C. J. Tams, “Individual States
as Guardians of Community Interests”, in: U. Fastenrath et al. (eds.), op. cit., pp. 384 and 387; G. Abi-Saab, “Que reste-t-
il du ‘crime international’ ?”, in: N. Angelet et al. (eds.), Droit du pouvoir, pouvoir du droit. Mélanges offerts à
Jean Salmon, Brussels, Bruylant, 2007, p. 83 (observing that the concept of actio popularis bears a resemblance to the
concept of da’awa al hisbah in Islamic law); W. J. Aceves, “Actio Popularis? The Class Action in International Law”, The
University of Chicago Legal Forum, Vol. 2003, p. 357.
        34 For this acquis, see A. Halfmeier, Popularklagen im Privatrecht, Tübingen, Mohr Siebeck, 2006, pp. 29-42;

F. Voeffray, op. cit., pp. 6-12; M. Wlassak, “Actio”, in: G. Wissowa (ed.), Pauly’s Real-Encyclopädie der Classischen
Altertumswissenschaft. Neue Bearbeitung, Stuttgart, J. B. Metzlerscher Verlag, 1894, columns 318-320.
        35 F. Voeffray, op. cit., p. 5.

        36 A. Halfmeier, op. cit., p. 43. It is also not readily apparent that the legal evolution which has taken place at the

level of national jurisdictions subsequent to Roman times, could have given rise to a sufficiently clear common
understanding of actio popularis as a legal concept; see F. Voeffray, op. cit., p. 384.
        37 For a negative answer, see A. Vermeer-Kunzli, “A Matter of Interest: Diplomatic Protection and State

Responsibility Erga Omnes”, International and Comparative Law Quarterly, Vol. 56 (3), 2007, p. 571; for a more positive
view, see F. Voeffray, op. cit., p. 386.

                                                          - 14 -

institution of judicial proceedings for the alleged violation of an obligation erga omnes (partes). As
this latter concept is now well entrenched in the Court’s jurisprudence, there is also no need to
recognize the term actio popularis as a term of art in that context 38. A very similar sentiment seems
to underlie the following statement which was made by Judge Jessup in his powerful dissenting
opinion to the Court’s 1966 Judgment in the South West Africa cases:

              “I agree that there is no generally established actio popularis in international law.
       But international law has accepted and established situations in which States are given
       a right of action without any showing of individual prejudice or individual substantive
       interest as distinguished from the general interest.” ((Ethiopia v. South Africa;
       Liberia v. South Africa), Second Phase, Judgment, I.C.J. Reports 1966, dissenting
       opinion of Judge Jessup, pp. 387-388.)

It is thus with good reason that the Court has refrained from calling The Gambia’s course of action
an actio popularis.


(b) On a potential proliferation of disputes

       33. Myanmar’s concern regarding “a potentially unmanageable proliferation of disputes” is
too abstract and speculative to lend itself well to judicial treatment. Nevertheless, I wish to offer a
few observations in response. First of all, as has been noted by learned observers, States have hitherto,
in the absence of a special interest of their own, been rather reluctant to institute judicial proceedings
for the alleged violation of an obligation erga omnes (partes) 39. In the present proceedings, Myanmar
has itself submitted that “[i]n the 71 years since the Genocide Convention entered into force, no State
has ever tried to bring a claim before the Court concerning a violation of the Convention that did not
affect its own interests as a State or those of its nationals” (CR 2022/1, p. 31, para. 24 (Talmon)).
Despite what Myanmar suggests, this is not, without further evidence, “indicative that parties do not
generally consider themselves to have standing to request the Court to declare that another
contracting State is responsible for violations of the Convention in the absence of any individual
prejudice to themselves” (CR 2022/1, p. 31, para. 24 (Talmon)). In my view, it is likely that the
sparsity of relevant State practice is, at least partly, explained by non-legal considerations of restraint.
Myanmar is of course right to say that the situation might change in the future. But it would have
been wrong had the Court, impressed by the concern about an increase of litigation, left the
fundamental community interest at issue in the present case without the judicial protection which is
due to it under the applicable law 40. This does not mean closing one’s eyes to the possibility that, as
stated by Judge Crawford in his scholarly capacity, it may be necessary in the future to “strike a
balance between the collective interest in compliance with basic community values and the
countervailing interest in not encouraging the proliferation of disputes” 41. In fact, it is not impossible
to see, as one learned writer has suggested 42, in cases of the protection of a community value (see
paragraphs 20-22 above), the consensual nature of the Court’s jurisdiction as one element of a legal
architecture that aims to strike such a balance.




       38 For the same conclusion, see “Troisième question : La protection des droits de l’homme et le principe de

non-intervention dans les affaires intérieures des Etats, treizième séance plénière : mardi 12 septembre (après-midi)”,
Institut de droit international, Yearbooks, Vol. 63 (II), 1990 Deliberations, p. 256 (Roberto Ago).
        39 A. Nollkaemper, op. cit., p. 791; C. J. Tams, “Individual States as Guardians of Community Interests”, in:

U. Fastenrath et al. (eds.), op. cit., pp. 387-388.
       40 For a thoughtful criticism of what he calls “procedure as avoidance”, see A. Nollkaemper, op. cit., p. 789.

       41 J. Crawford, op. cit., p. 553.

       42 S. Villalpando, “The Legal Dimension of the International Community: How Community Interests Are Protected

in International Law”, EJIL, Vol. 21 (2), 2010, p. 414.

                                                           - 15 -

(c) On the possible need for procedural adjustments and the need to ensure procedural
    fairness for all parties to the proceedings

       34. Finally, Myanmar’s reference to Article 59 of the Statute of the Court, while also too far
removed from the legal issue of The Gambia’s standing to require an answer in the Judgment, does
usefully highlight the possibility that the integration of the protection of community interests into the
Court’s procedural framework may pose certain challenges. The greater reason that such challenges
may arise or may already have given rise to “teething problems” 43 lies in the fact that the law
governing the Court’s proceedings was formulated with a view only to the settlement of traditional
bilateral disputes between States and thus reflects  to borrow a term from the title of
Judge Simma’s magnificent Hague lectures 44  the “bilateralism” of an earlier configuration of the
international legal order 45.


       35. On the possible need to consider procedural adjustments in order to address problems
resulting from the tension just highlighted, Judge Weeramantry, as early as 1997, offered the
following memorable reflection:

               “We have entered an era of international law in which international law subserves
        not only the interests of individual States, but looks beyond them and their parochial
        concerns to the greater interests of humanity and planetary welfare. In addressing such
        problems, which transcend the individual rights and obligations of the litigating States,
        international law will need to look beyond procedural rules fashioned for purely inter
        partes litigation.” (Gabčíkovo-Nagymaros Project (Hungary/Slovakia), Judgment,
        I.C.J. Reports 1997, separate opinion of Vice-President Weeramantry, p. 118.)

Article 59 of the Statute of the Court may be seen as a procedural rule in point 46, and how best to
deal with a large number of requests to intervene in proceedings for the protection of community
interests is another question of potential relevance 47. This is not the place to consider such issues
more closely. Instead, and by way of conclusion, I wish only to make the general observation that it
is important to show particular sensitivity with a view to ensuring procedural fairness for all parties
to proceedings instituted for the protection of community interests. It is certainly important to provide
collective interests, and in particular the core interests of the international community as a whole,
with international judicial protection. Yet it is also necessary never to lose sight of the fact that the
respondent State whose responsibility for the violation of an obligation erga omnes (partes) has been
invoked through proceedings before the Court may not be responsible for the alleged violation.



                                                                              (Signed)       Claus KRESS.


                                                      ___________



        43 F. I. Paddeu, “Multilateral Disputes in Bilateral Settings: International Practice Lags Behind Theory”, The

Cambridge Law Journal, Vol. 76 (1), 2017, p. 4.
         44 B. Simma, op. cit.; for another study helpfully developing a panorama of the gradual recognition of community

interests and the need for their protection in the international legal order, see S. Villalpando, op. cit., pp. 387-419.
        45 A. Nollkaemper, op. cit., p. 771.

         46 For some initial thoughts, P. Urs, op. cit., p. 522. It may be worth recalling that that under Roman law, it would

appear that an exceptio rei iudicatae precluded a subsequent quivis ex populo bringing a second actio popularis with respect
to the same subject matter; see A. Halfmeier, op. cit., p. 38.
        47 For one suggestion, see G. Gaja, op. cit., pp. 121-122.

